Title: To Thomas Jefferson from Isaac Anderson, 23 January 1806
From: Anderson, Isaac
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington Jany. 23rd 1806
                        
                        The enclosed I recievd last evening from a Preacher in the Society of Friends In a note at the bottom I
                            observd a request of the author that you might have the perusal thereof
                        Knowing your disposition freely to accommodate the variety of Sentiment prevalent amongst men with a
                                Tolerant and Philosophick eye I take the liberty to enclose and
                            send it for your perusal 
                  Accept of the unequivocal assurance of my Regard and Esteem
                        
                            Isaac Anderson
                            
                        
                    